779 N.W.2d 795 (2010)
In re D. P., N. E., and N. E., Minors.
Department of Human Services, Petitioner-Appellee,
v.
Jamie Miller, Respondent-Appellant, and
Nicala Edwards and Dontrell Pierce, Respondents.
In re J. M., Minor.
Department of Human Services, Petitioner-Appellee,
v.
Jamie Miller, Respondent-Appellant, and
Kyle Corzine, Respondent.
Docket Nos. 140720, 140721. COA Nos. 293132, 293133.
Supreme Court of Michigan.
March 26, 2010.

Order
On order of the Court, the application for leave to appeal the February 11, 2010 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.